


Exhibit 10.6

 

AMENDMENT NO. 1

 

TO FLOW SERVICING AGREEMENT

 

Amendment No. 1 to Flow Servicing Agreement, dated as of March 3, 2010 (the
“Amendment”), by and between PennyMac Operating Partnership, L.P., a Delaware
limited partnership (the “Operating Partnership”), and PennyMac Loan Services,
LLC, a Delaware limited liability company ( the “Servicer”).

 

RECITALS

 

WHEREAS, the Operating Partnership and the Servicer are parties to that certain
Flow Servicing Agreement, dated as of August 4, 2009 (the “Existing Flow
Servicing Agreement” and, as amended by the Amendment, the “Flow Servicing
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Flow Servicing Agreement.

 

WHEREAS, the Operating Partnership and the Servicer have agreed, subject to the
terms and conditions of this Amendment, that the Existing Flow Servicing
Agreement be amended to reflect certain agreed upon revisions to the terms of
the Existing Flow Servicing Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Operating Partnership and the Servicer hereby agree that
the Existing Flow Servicing Agreement is hereby amended as follows:

 


SECTION 1.                                DEFINITIONS.  SECTION 1.01 OF THE
EXISTING FLOW SERVICING AGREEMENT IS HEREBY AMENDED BY DELETING THE DEFINITION
OF “REO MARKETING FEE” AND ADDING THE FOLLOWING DEFINITIONS IN THE CORRECT
ALPHABETICAL ORDER:


 


“DEED IN LIEU FEE:  WITH RESPECT TO EACH MORTGAGED PROPERTY, THE TITLE TO WHICH
IS ACQUIRED BY DEED IN LIEU OF FORECLOSURE, THE DEED IN LIEU FEE AS SET FORTH IN
EXHIBIT 9.”


 

“Liquidation Fee:  With respect to each sale of an REO Property or each
discounted payoff accepted by the Servicer in satisfaction of a defaulted
Mortgage Loan, the Liquidation Fee as set forth in Exhibit 9.”

 


SECTION 2.                                SERVICING.  SECTION 2.15 OF THE
EXISTING FLOW SERVICING AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  BY ADDING THE FOLLOWING SENTENCE AT THE END
OF THE FIRST PARAGRAPH:  “WHERE TITLE IS ACQUIRED BY DEED IN LIEU OF
FORECLOSURE, OWNER SHALL PAY TO SERVICER THE DEED IN LIEU FEE.”;


 


(B)                                 BY DELETING THE SECOND SENTENCE IN THE
SECOND PARAGRAPH;

 

--------------------------------------------------------------------------------



 


(C)                                  BY DELETING THE THIRD PARAGRAPH IN ITS
ENTIRETY; AND


 


(D)                                 BY ADDING THE FOLLOWING SENTENCE AT THE END
OF THE FOURTH PARAGRAPH (AFTER GIVING EFFECT TO THE DELETION OF THE THIRD
PARAGRAPH AS SET FORTH IN SECTION 2(C) ABOVE):  “IN ADDITION, FOR THE SALE OF
EACH REO PROPERTY, OWNER SHALL PAY TO SERVICER THE LIQUIDATION FEE.”


 


SECTION 3.                                GENERAL SERVICING PROCEDURES. 
SECTION 4.02 OF THE EXISTING FLOW SERVICING AGREEMENT IS HEREBY AMENDED BY
DELETING THE FIRST PARAGRAPH THEREOF IN ITS ENTIRETY AND REPLACING IT WITH THE
FOLLOWING:


 


“UPON THE PAYMENT IN FULL OF ANY MORTGAGE LOAN (OR SUCH LESSER AMOUNT IN
CONNECTION WITH A DISCOUNTED PAYOFF ACCEPTED BY THE SERVICER WITH RESPECT TO A
DEFAULTED MORTGAGE LOAN), OR THE RECEIPT BY THE SERVICER OF A NOTIFICATION THAT
SUCH PAYMENT WILL BE ESCROWED IN A MANNER CUSTOMARY FOR SUCH PURPOSES, THE
SERVICER SHALL NOTIFY THE OWNER IN THE MONTHLY REMITTANCE ADVICE AS PROVIDED IN
SECTION 3.02, AND MAY REQUEST THE RELEASE OF ANY MORTGAGE LOAN DOCUMENTS FROM
THE OWNER IN ACCORDANCE WITH THIS SECTION 4.02.  THE SERVICER SHALL OBTAIN
DISCHARGE OF THE RELATED MORTGAGE LOAN AS OF RECORD WITHIN ANY RELATED TIME
LIMIT REQUIRED BY APPLICABLE LAW (UNLESS PREVENTED FROM COMPLYING AS A RESULT OF
THE FAILURE OF THE LOCAL RECORDING OFFICE TO COMPLY WITH ITS OBLIGATIONS ON A
TIMELY BASIS).  FOR EACH DISCOUNTED PAYOFF ACCEPTED BY THE SERVICER WITH RESPECT
TO A DEFAULTED MORTGAGE LOAN, OWNER SHALL PAY TO SERVICER THE LIQUIDATION FEE.”


 


SECTION 4.                                EXHIBITS. EXHIBIT 9 OF THE EXISTING
FLOW SERVICING AGREEMENT IS HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY AND
REPLACING IT WITH THE FORM ATTACHED HERETO AS EXHIBIT A.


 


SECTION 5.                                CONDITIONS PRECEDENT.  THIS AMENDMENT
SHALL BECOME EFFECTIVE AS OF THE DATE FIRST SET FORTH ABOVE (THE “AMENDMENT
EFFECTIVE DATE”), SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:


 


5.1                                 DELIVERED DOCUMENTS.  ON THE AMENDMENT
EFFECTIVE DATE, EACH PARTY SHALL HAVE RECEIVED THE FOLLOWING DOCUMENTS, EACH OF
WHICH SHALL BE SATISFACTORY TO SUCH PARTY IN FORM AND SUBSTANCE:


 


(A)                                  THIS AMENDMENT, EXECUTED AND DELIVERED BY
DULY AUTHORIZED OFFICERS OF THE OPERATING PARTNERSHIP AND THE SERVICER; AND


 


(B)                                 SUCH OTHER DOCUMENTS AS SUCH PARTY OR
COUNSEL TO SUCH PARTY MAY REASONABLY REQUEST.


 


SECTION 6.                                REPRESENTATIONS AND WARRANTIES. EACH
PARTY REPRESENTS THAT IT IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL THE
TERMS AND PROVISIONS SET FORTH IN THE EXISTING FLOW SERVICING AGREEMENT ON ITS
PART TO BE OBSERVED OR PERFORMED.

 

--------------------------------------------------------------------------------



 


SECTION 7.                                LIMITED EFFECT.  EXCEPT AS EXPRESSLY
AMENDED AND MODIFIED BY THIS AMENDMENT, THE EXISTING FLOW SERVICING AGREEMENT
SHALL CONTINUE TO BE, AND SHALL REMAIN, IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH ITS TERMS.


 


SECTION 8.                                GOVERNING LAW.  THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.


 


SECTION 9.                                COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


 


SECTION 10.                          CONFLICTS.  THE PARTIES HERETO AGREE THAT
IN THE EVENT THERE IS ANY CONFLICT BETWEEN THE TERMS OF THIS AMENDMENT, AND THE
TERMS OF THE EXISTING FLOW SERVICING AGREEMENT, THE PROVISIONS OF THIS AMENDMENT
SHALL CONTROL.


 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

The Operating Partnership:

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

 

By:

PennyMac GP OP, Inc.,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Anne D. McCallion

 

 

 

Title:

Chief Financial Officer

 

 

 

 

and Treasurer

 

 

 

 

 

 

 

 

 

 

The Servicer:

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Anne D. McCallion

 

 

 

Title:

Vice President, Finance

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXHIBIT 9

 

TERM SHEET

 

BASE SERVICING FEE PERCENTAGE
(per loan)

 

With respect to each Mortgage Loan, the Base Servicing Fee Percentage for that
Mortgage Loan set forth in the Servicer’s servicing records.  The Base Servicing
Fee Percentage for a Mortgage Loan shall be determined in accordance with the
written protocol approved by (i) a majority of the independent members of the
board of Trustees of PennyMac REIT, (ii) the Owner and (iii) the Servicer.  The
following factors shall be taken into account in formulating the written
protocol:  The Base Servicing Fee Percentages shall (i) be based on the risk
characteristics of the mortgage loans in a particular pool, including the market
value of the underlying properties, creditworthiness of the borrowers, seasoning
of the mortgage loans, degree of current and expected mortgage loan defaults,
current loan-to-value ratios, borrowers’ payment history and debt-to-income
levels,  (ii) be consistent with the assumptions used by the PennyMac REIT
Manager in determining the bid for the related portfolio of mortgage loans,
(iii) be competitive with those charged by specialty mortgage loan servicers
providing comparable services for comparable mortgage loans, and (iv) range from
30 to 100 basis points per annum on the unpaid principal balance of the related
mortgage loans.

 

OTHER KEY PARAMETERS

 

Remittance Types

 

Actual/Actual Basis during Interim Servicing Period

 

 

 

Remittance Date

 

See definition of Remittance Date

 

 

 

Servicing Advances

 

Servicer to be reimbursed monthly for all unpaid Servicing Advances incurred by
Servicer in the prior month including Cost of Funds.

 

 

 

Cost of Funds on Servicing Advances

 

Refer to Section 3.04

 

 

 

Prepayment Penalties

 

Owner will retain 100% of the prepayment penalties.

 

 

 

Late Charges Collected

 

Servicer will retain 100% of late charges collected by Servicer

 

 

 

Ancillary Income

 

Servicer will retain 100% of all Ancillary Income

 

 

 

Delegated Authority

 

Refer to Exhibit 10

 

 

 

Contract Term

 

Refer to Section 6.01

 

 

 

Eligible Mortgage Loan

 

See definition of Eligible Mortgage Loan

 

1

--------------------------------------------------------------------------------


 

MISCELLANEOUS ONE-TIME AND OTHER FEES

 

Service Release Fee:  $500 if released within one year of boarding; $250 if
released within two years of boarding; $150 if released thereafter

 

Deed in Lieu Fee:  $500

 

Liquidation Fee:  150 basis points of the gross proceeds received in connection
with either the disposition of an REO Property or a discounted payoff accepted
by the Servicer with respect to a defaulted Mortgage Loan

 

Tax Service Contract:  Servicer’s cost

 

Flood Zone Service Contract:  Servicer’s cost

 

Backfill Fee:  $15 per Mortgage File

 

MERS Fee:  Servicer’s cost

 

Modification Fee:  $1,000 for modifications classified by the Servicer as full
modifications (to include interest rate reductions); $295 for modifications
classified by the Servicer as simple modifications (to include capitalization of
delinquent payments)

 

To the extent the Servicer participates in the U.S. Treasury’s Home Affordable
Modification Program (or other similar mortgage loan modification programs), the
Servicer shall be entitled to remit to Owner any incentive payments payable to
mortgage loan servicers under the program; provided, however, that with respect
to any incentive payments paid to Servicer in connection with a mortgage loan
modification for which Owner previously paid Servicer a Modification Fee
hereunder, Servicer shall reimburse Owner an amount equal to the lesser of
(a) such Modification Fee or (b) such incentive payments.

 

In the event the Servicer effects a refinancing of a Mortgage Loan on behalf of
the Owner and not through a third party lender and the resulting Mortgage Loan
is readily saleable, the Servicer shall be entitled to retain a market-based
origination fee (set, as of the date of this Servicing Agreement, at one percent
(1%) of the principal balance of the Refinanced Mortgage Loan plus a $750
underwriting fee).  Should the Servicer originate a Mortgage Loan to facilitate
the disposition of REO Property, the Servicer shall be entitled to retain a
market-based origination fee (set, as of the date of this Servicing Agreement,
at one percent (1%) of the principal balance of the Refinanced Mortgage Loan
plus a $750 underwriting fee).  The amount of the origination fee shall be
subject to review by the Owner and the Servicer from time to time to reflect
market rates.  The Owner shall reimburse the Servicer for any out of pocket
expenses that the Servicer incurs in connection with any such origination,
including title fees, legal fees and closing costs.

 

In addition to the Ancillary Income that the Servicer is entitled to retain
pursuant to Section 4.03, the Servicer shall be entitled to customary
market-based fees and charges for the boarding, deboarding and disposition of
Mortgage Loans.

 

2

--------------------------------------------------------------------------------
